Exhibit 10.2
VOTING AGREEMENT


THIS VOTING AGREEMENT dated as of October 2, 2009 (the “Effective Date” and this
"Agreement"), is made by and between Archetype Partners, LLC (“Purchaser”) and
David M. Loev (“Loev”) and MaryAnne McAdams (“McAdams”, and collectively with
Loev, the “Shareholders”).  All contracting entities are each referred to as a
“Party” and collectively as the “Parties” to the Agreement as such terms are
used herein.


W I T N E S S E T H:


WHEREAS, simultaneously with the execution of this Agreement, pursuant to the
terms of that certain Stock Purchase Agreement dated as of the date hereof (the
“Purchase Agreement”) between the Shareholders and the Purchaser, the
Shareholders are entitled to retain 664,000 shares of the common stock, par
value $0.001 per share (the “Retained Shares”) of RX Scripted, Inc., a Nevada
corporation (the “Company”);


WHEREAS, the Shareholders are entitled to receive additional shares of the
Company’s common stock following a transaction by Purchaser involving the
Company (as described in greater detail in the Purchase Agreement, each a
“Transaction”), such that each Shareholder will, together with such Retained
Shares held by each Shareholder, hold at a minimum, 1% of the Company’s then
outstanding voting shares following such Transaction (together with the Retained
Shares, the “Common Stock”); and


WHEREAS, the Company and each of the Shareholders desire to establish in this
Agreement certain terms and conditions regarding the voting and transfer rights
associated with the Common Stock.


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Seller and Purchaser do hereby agree as follows:


1.           Term.  The term (the “Term”) of this Agreement shall commence on
the date Effective Date and shall continue until the first anniversary of the
Effective Date of this Agreement, or until terminated pursuant to Section 5,
below.


2.           Stock.  The shares of Company Common Stock owned by the
Shareholders from time to time during the Term of this Agreement, shall be
referred to herein as the "Stock".  Any additional shares of Common Stock or
other voting securities, or the voting rights relating thereto, of the Company
that may be owned, held or subsequently acquired in any manner, legally or
beneficially, directly or indirectly, of record or otherwise, by the
Shareholders at any time during the Term of this Agreement as a result of the
ownership of the Stock that is referred to in this Agreement whether issued as a
result of any Transaction, incident to any stock split, stock dividend, increase
in capitalization, recapitalization, merger, consolidation, reorganization, or
other transaction, shall be included within the term "Stock" as used herein and
shall be subject to the terms of this Agreement.


--------------------------------------------------------------------------------


3.           Voting. The Shareholders agree that they will vote the Shares in
the matter requested by or directed by the Purchaser from time to time in
writing to the Shareholders (the “Voting Rights”) during the Term of this
Agreement.


4.           Transfer of Stock.  The Shareholders shall be prohibited from
selling, pledging, hypothecating, assigning or otherwise transferring (each a
"Transfer") any Stock other than pursuant to a Transfer to an Affiliate or
Associate of such Shareholder during the Term of this Agreement, provided that
such Affiliate or Associate becomes a party to, and agrees to be bound by, this
Agreement (collectively the “Transfer Restrictions”.  “Affiliate” shall have the
meaning given it in Rule 12b-2 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). “Associate” shall have the meaning given it in
Rule 12b-2 under the Exchange Act.


5.           Termination of Voting Rights and Transfer Restrictions.  In the
event that the Purchaser is in breach of the terms and conditions of the
Purchase Agreement, the Shareholders shall provide the Purchaser written notice
of such breach and in the event that the breach is not cured within five (5)
Business Days of the date written notice of the breach is received by the
Purchaser, this Agreement shall terminate, the Voting Rights and Transfer
Restrictions shall automatically expire and be of no effect.  “Business Day”
means a day other than (i) a Saturday, (ii) a Sunday or (iii) a day on which
commercial banks in the City of Houston, Texas are authorized or required to be
closed for business.


6.           Reservation of Rights.  All other rights and privileges of the
Stock other than as provided above shall be reserved to and retained by
Shareholders.


7.           Specific Performance.  Each Party hereto acknowledges that a remedy
at law for any breach or attempted breach of terms and provisions of this
Agreement may be inadequate, and such Parties therefore agree that the
non-breaching party shall be entitled to specific performance and injunctive and
other equitable relief in the event of any such breach or attempted breach.


8.           Successors and Assigns.  This Agreement shall be binding upon
Shareholders and its respective heirs, legal representatives, successors and
assigns.


9.           Waiver.  The wavier by either party to this Agreement of a breach
or violation or any provision hereof shall not operate as or be construed to be
a waiver of any subsequent breach hereof.


10.         Governing Law.  This Agreement shall be interpreted in accordance
with the laws of the State of Texas.  In the event of a dispute concerning this
Agreement, the parties agree that venue lies in a court of competent
jurisdiction in Harris County, Texas.


--------------------------------------------------------------------------------


11.         Headings; Gender.  The paragraph headings contained in this
Agreement are for convenience only, and shall in no manner be construed as part
of this Agreement.  All references in this Agreement as to gender shall be
interpreted in the applicable gender of the parties.


12.         Severability.  In the event any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.


13.         Notices.   Any and all notices, requests or other communications
hereunder shall be given in writing and delivered by: (a) regular, overnight or
registered or certified mail (return receipt requested), with first class
postage prepaid; (b) hand delivery; (c) facsimile transmission; or (d) overnight
courier service, to the parties at the following addresses or facsimile numbers:


 
(i)
if to the Purchaser, addressed to:



 
Archetype Partners, LLC

 
Five Concourse Parkway

 
Suite 2925

 
Atlanta, GA 30328
  Attention: R. Bryan Crutchfield



with a copy  to:


 
Five Concourse Parkway

 
Suite 2925

 
Atlanta, GA 30328

 
Attention: President



 
(ii)
if to the Shareholders, addressed to:



 
David M. Loev and MaryAnne McAdams

 
c/o The Loev Law Firm, PC

 
6300 West Loop South, Suite 280

 
Bellaire, Texas 77401

 
Telephone Number:  (713) 524-4110

 
Facsimile Number:  (713) 524-4122



with a copy to:


 
David M. Loev

 
The Loev Law Firm, PC

 
6300 West Loop South, Suite 280

 
Bellaire, TX 77401

 
Telephone Number:  (713) 524-4110

 
Facsimile Number:  (713) 524-4122

 
email: dloev@loevlaw.com

--------------------------------------------------------------------------------


or at such other address or number as shall be designated by either of the
parties in a notice to the other party given in accordance with this
Section.  Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given: (A) in the case of a
notice sent by regular or registered or certified mail, three business days
after it is duly deposited in the mails; (B) in the case of a notice delivered
by hand, when personally delivered; (C) in the case of a notice sent by
facsimile, upon transmission subject to telephone confirmation of receipt; and
(D) in the case of a notice sent by overnight mail or overnight courier service,
the next business day after such notice is mailed or delivered to such courier,
in each case given or addressed as aforesaid.


14.         Amendment.  No modification, amendment, addition to, or termination
of this Agreement, nor waiver of any of its provisions, shall be valid or
enforceable unless in writing and singed by all the parties hereto.


15.         Effect of Facsimile and Photocopied Signatures. This Agreement may
be executed in several counterparts, each of which is an original.  It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Agreement
signed by one Party and faxed to another Party shall be deemed to have been
executed and delivered by the signing Party as though an original.  A photocopy
of this Agreement shall be effective as an original for all purposes.


16.         Extended Meanings. In this Agreement words importing the singular
number include the plural and vice versa; words importing the masculine gender
include the feminine and neuter genders. The word “person” includes an
individual, body corporate, partnership, trustee or trust or unincorporated
association, executor, administrator or legal representative.


17.         Construction. Each Party acknowledges that its legal counsel
participated in the preparation of this Agreement and, therefore, stipulates
that the rule of construction that ambiguities are to be resolved against the
drafting Party shall not be applied in the interpretation of this Agreement to
favor any Party against the other. In this Agreement, the word “include”,
“includes”, “including” and “such as” are to be construed as if they were
immediately followed by the words, without limitation.
 
18.         Entire Agreement.  This Agreement constitutes the sole and only
agreement of the parties hereto and supersedes any prior understanding or
written or oral agreements between the parties respecting the subject matter
hereof.




[Remainder of page left intentionally blank.  Signature page follows.]





--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date set forth above.



         
The “Purchaser”
     
Archetype Partners, LLC
     
By: /s/ R. Bryan Crutchfield
     
Name: R. Bryan Crutchfield
     
Title: Principal
         
“Shareholders”
         
/s/ David M. Loev
 
David M. Loev
         
/s/ MaryAnne McAdams
 
MaryAnne McAdams








--------------------------------------------------------------------------------



